DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
    The Applicant’s amendment, filed 07/14/2021, has been received, entered into the record, respectfully and fully considered.
    By this amendment, claim 8 has been amended. Thus, claims 1 - 10 have been examined. 
    Any objection, claim interpretation and claim rejection not repeated below is withdrawn due to Applicant's amendments.

Response to Arguments

Applicant's arguments filed 07/14/2021 have been fully considered and have been addressed as follows. Applicant’s arguments include portions “a,” and “b,” being recited below and responded briefly.

a. Applicant argued on page 5-7 of the remarks, 
For claim 1 & 7

“Therefore, Jeong discloses the boot error detecting method shown in FIG 6 to make the boot codes not contain any error to ensure that the functions of the application processor 215 can be properly operated….."The present invention also provides a method and a device for correcting a code data error that can recover and use a generated bit error in 2 or more bits or boot codes deleted in storage area written with 
……
Therefore, because Jeong discloses the boot error detecting method shown in FIG. 6 to make the boot codes not contain any error to ensure that the functions of the application processor 215 can be properly operated, that the examiner utilizes paragraphs [[paragraphs]] [0030], [0026] of Jeong to reject the technical feature “the written data comprise one or more errors" disclosed by the previously present claim 1 is not proper.”


In response to Applicant’s Argument “a,” Examiner respectfully disagree and would like to point out that Jeong teaches
[0026] An error can occur during this operation of receiving the boot codes; [0030], correcting a code data error…… in a storage area written with boot codes”. 
Also see, Fig.6, Steps 610, 615, 620, i.e., the written data contains error, it is corrected after read out.
In addition Jeong also teaches [0044] The controller can generate the third code data by using the error correcting method if the first code data has a 1-bit error, and the controller can generate the third code data by using the second code data if the first code data has an error of 2 or more bits.

b. Applicant argued on page 9 of the remarks, 
For claim 8
both Jeong and Hatashita fail to teach or suggest the technical features "executing write operation to write written data to the normal storage area, or to the normal storage area and the backup area" and "the written data comprise one or more errors"

store” corresponds to “executing write operation”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong, US 2008/0263429, hereinafter Jeong.

As per claim 7 Jeong teaches A memory system with an error-correcting function, comprising: 
a controller (Fig.3, controller 255);
a normal storage memory (Fig.6, 630 shared memory); and
a backup memory (Fig.6, 640 backup block), 
wherein the controller writes important data to the normal storage memory and the backup memory (Fig. 6, “Store boot data in shared memory” 630, Store in second backup area” 655), the important data comprise one or more errors ([0026] An error can occur during this operation of receiving the boot codes; [0030], correcting a code data error…… in a storage area written with boot codes), and 
when the controller reads first data corresponding to the important data from the normal storage memory, (Fig.6, [0051], (a) reading first code data written in a code data area of a nonvolatile memory and determining whether there is an error in the read code data;) if at least two errors are comprised in the first data, the controller outputs reads the backup memory to output second data corresponding to the important data from the backup memory. (Fig. 6, [0051] (c) generating and storing in the shared memory code data error-corrected by using second code data written in a backup area of the nonvolatile memory if there is an error of two or more bits)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, US 2008/0263429, hereinafter Jeong, in view of Hatashita et al., US 5481670, hereinafter Hatashita.

 A memory with an error-correcting function, comprising: 
a controller (Fig.3, controller 255); and
wherein the controller writes written data to a normal storage area  (Fig.6, 630 shared memory) of the memory cell array, or to the normal storage area and a backup area (Fig.6, 640 backup block;  “Store boot data in shared memory” 630, Store in second backup area” 655) of the memory cell array, the written data comprise one or more errors ([0026] An error can occur during this operation of receiving the boot codes; [0030], correcting a code data error…… in a storage area written with boot codes), and 
when the controller reads first data corresponding to the written data from the normal storage area, (Fig.6, [0051], (a) reading first code data written in a code data area of a nonvolatile memory and determining whether there is an error in the read code data;) if at least two errors are comprised in the first data, the controller reads the backup area to output second data corresponding to the written data from the backup area. (Fig. 6, [0051] (c) generating and storing in the shared memory code data error-corrected by using second code data written in a backup area of the nonvolatile memory if there is an error of two or more bits)
EXCEPT
a memory cell array, 
Hatashita teaches 
a memory cell array (Fig.1, 108), 

Jeong to in cooperate the teaching of Hatashita in order to correcting a code data error that can acquire the reliability of data by managing backup data for a memory cell array. (Jeong [0029])

As per claim 8 Jeong teaches A memory with an error-correcting function, comprising:
a memory (Fig.6, 630 shared memory) and a backup area (Fig.6, 640 backup block); and
a controller (Fig.3, controller 255) coupled to the memory(Fig. 6, “Store boot data in shared memory” 630, Store in second backup area” 655) , 
wherein the written data comprise one or more errors, and after the controller executes the write operation, when the controller executes read operation to read first data corresponding to the written data from the normal storage area (Fig.6, [0051], (a) reading first code data written in a code data area of a nonvolatile memory and determining whether there is an error in the read code data;) and the first data comprise at least one error, the controller utilizes the ECC function to correct the first data, or reads second data corresponding to the written data from the backup area to output the second data. (Fig. 6, [0051] b) generating and storing in a shared memory code data error-corrected by a predetermined error correcting method if there is a 1-bit error)
EXCEPT
a memory cell array, 
Hatashita teaches 
a memory cell array (Fig.1, 108), 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jeong to in cooperate the teaching of Hatashita in order to correcting a code data error that can acquire the reliability of data by managing backup data for a memory cell array. (Jeong [0029])

As per claim 2, Jeong-Hatashita teaches The memory as applied above in claim 1, Jeong further teaches 
wherein a sum of a size of the normal storage area and a size of the backup area is equal to a size of the memory ([0092] As described above, the storage area can be sectioned into a plurality of partitioned areas.)

As per claim 3, Jeong-Hatashita teaches The memory as applied above in claim 1, Jeong further teaches
wherein a size of the normal storage area is equal to a size of the memory, and a size of the backup area is outside the size of the memory. ([0093] The storage area of the shared memory 320 can further include a variable area (not shown) for the expansion of another area.)

As per claim 5, Jeong-Hatashita teaches The memory as applied above in claim 1, Jeong further teaches
wherein the controller reads the first data from the normal storage area, and utilizes the Error-Correcting Code (ECC) function to check whether the first data comprise errors or not, (Fig.6, [0051], (a) reading first code data written in a code data area of a nonvolatile memory and determining whether there is an error in the read code data;)
if the first data comprise one error, the controller utilizes the ECC function to correct the error and outputs corrected data, (Fig. 6, [0051] b) generating and storing in a shared memory code data error-corrected by a predetermined error correcting method if there is a 1-bit error;) and if the first data comprise the at least two errors, the controller reads the second data from the backup area and outputs the second data (Fig. 6, [0051] (c) generating and storing in the shared memory code data error-corrected by using second code data written in a backup area of the nonvolatile memory if there is an error of two or more bits)

As per claim 6, Jeong-Hatashita teaches The memory as applied above in claim 5, Hatashita further teaches
wherein when the at least two errors are comprised in the first data, the controller further utilizes the ECC function to check whether the second data comprise errors or not (Fig. 6, 643).

As per claim 9, Jeong-Hatashita teaches The memory as applied above in claim 8, Jeong further teaches
wherein the controller determines whether to correct the first data or to read the backup area to output the second data according to a number of the at least one error comprised in the first data (Fig. 6, 615, 620)

As per claim 10, Jeong-Hatashita teaches The memory as applied above in claim 8, Jeong further teaches
wherein the controller utilizes the ECC function to check whether the first data comprise errors or not, when the first data comprise one error, the controller utilizes the ECC function to correct the error and output corrected first data, (Fig. 6, [0051] b) generating and storing in a shared memory code data error-corrected by a predetermined error correcting method if there is a 1-bit error;) and when the first data comprise at least two errors, the controller does not correct the at least two errors and reads the backup area to output the second data (Fig. 6, [0051] (c) generating and storing in the shared memory code data error-corrected by using second code data written in a backup area of the nonvolatile memory if there is an error of two or more bits)

4 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong, US 2008/0263429, hereinafter Jeong, in view of Hatashita et al., US 5481670, hereinafter Hatashita, in further view of Tanaka et al., US 20050097389, hereinafter Tanaka.

As per claim 4, Jeong-Hatashita teaches The memory as applied above in claim 1, EXCEPT
wherein the controller simultaneously writes the written data to the normal storage area and the backup area.
Tanaka teaches
wherein the controller simultaneously writes the written data to the normal storage area and the backup area ([0019] Simultaneously, the RAID controller 30 writes a copy of the same data in the other HDD (i.e., the backup HDD) at a position whose relative position is the same as the master HDD).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jeong-Hatashita to in cooperate the teaching of Tanaka in order to correcting a code data error that can acquire the reliability of data by managing backup data for a memory cell array. (Jeong [0029])

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RONG TANG/Examiner, Art Unit 2111                                                                                                                                                                                                        /APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111